   Case Case
        3:18-mj-01702-JGM
             3:18-mj-01702-JGM
                           *SEALED*
                                Document
                                    Document
                                         7 Filed
                                              1 04/24/20
                                                 Filed 10/25/18
                                                           Page Page
                                                                1 of 41 of 4



                              UNITED STATES DIST RJ "

                                 DISTRICT OF CONNECTICUT
                                                                    ,r   ,

IN THE MATTER OF THE                                  J\'A 1,   c~ NQ.: ~~. L~·J PO?.c.~""~
APPLICATION OF THE UNITED
STATES OF AMERICA FOR AN                              KILED 'uNDER           tAL
ORDER AUTHORIZING THE
INSTALLATION AND USE OF A                             January 6, 2009

PEN REGISTER AND TRAP AND
TRACE DEVICE

                                         APPLICATION

       Nora R. Dannehy, an attorney of the United States Department of Justice and the Acting

United States Attorney for the District of Connecticut by Raymond F. Miller, an Assistant United

States Attorney, hereby applies to the Court for an order authorizing the installation and use of a

pen register and of a trap-and-trace device on cellular telephone number:

                         ("Target Telephone")

       In support ofthis application the applicant states the following:

       1.      Applicant is an "attorney for the Government" as defined in Rule 1(b) of the

Federal Rules of Criminal Procedure, and therefore, pursuant to Section 3122 of Title 18, United

States Code, may apply for an order authorizing the installation and use of a pen register and

trap-and-trace device.

       2.      This is the second request for authorization to install a pen register and trap-and-

trace device with respect to this telephone number in this investigation. The first request made

on December 15, 2008 was not accepted by SNET because it was taken over by, and now known

as, AT&T.
   Case Case
        3:18-mj-01702-JGM
             3:18-mj-01702-JGM
                           *SEALED*
                                Document
                                    Document
                                         7 Filed
                                              1 04/24/20
                                                 Filed 10/25/18
                                                           Page Page
                                                                2 of 42 of 4



       3.      Applicant certifies that the Federal Bureau of Investigation is conducting a

criminal investigation of                  and others known and as yet unknown in connection

with possible violations of Title 18 U.S.C. § 1962(d); that it is believed that the subject of the

investigation is using the Target Telephone in furtherance of the subject offenses; and that the

information likely to be obtained from the pen register and trap-and-trace device will be relevant

to the ongoing criminal investigation.

       4.      According to AT&T, it is providing service to the Target Telephone. Target

Telephone is subscribed to by                                                                      and

believed to be used by

       5.      Applicant requests that the court issue an order, for a period of sixty (60) days

commencing on the date and time of the Order without geographical limitation, authorizing the

installation and use of a pen register to register numbers dialed or pulsed from the Target

Telephone number, to record the date and time of such dialings or pulsings, and to record the

length oftime the telephone receivers in question are off the hook for incoming or outgoing calls,

and of a trap-and-trace device that captures the incoming electronic or other impulses which

identify the originating numbers or other dialing, routing, addressing, or signaling information

likely to identify the sources of wire or electronic communications and to record the date, time,

and duration of calls created by such incoming impulses, transmitted to the Target Telephone.

       6.       The applicant further requests that the order direct the furnishing of information,

facilities, and technical assistance necessary to unobtrusively accomplish the installation of the

pen register and trap-and-trace device by AT&T with reasonable compensation to be paid by the

                                                  2
   Case Case
        3:18-mj-01702-JGM
             3:18-mj-01702-JGM
                           *SEALED*
                                Document
                                    Document
                                         7 Filed
                                              1 04/24/20
                                                 Filed 10/25/18
                                                           Page Page
                                                                3 of 43 of 4



applicant for reasonable expenses incurred in providing such facilities and assistance.

       7.       The applicant further requests that pursuant to 18 U.S.C. § 3123(d), to avoid

prejudice to the criminal investigation, AT&T and its agents and employees not disclose or cause

a disclosure of the Order to Service Provider or the request for assistance or the existence of this

investigation under penalty of criminal prosecution to any person other than those of their agents

and employees who require this information to accomplish the services hereby ordered, unless

and until otherwise ordered by this Court. In particular, no such disclosure may be made to a

lessee, telephone subscriber, or any other person, unless or until otherwise ordered by the Court.

       8.      The applicant further requests that the authorization given apply not only to the

Target Telephone, but to any changed number or numbers subsequently assigned to the Target

Telephone under the same account within the sixty (60) day period.

       9.      Further the applicant requests that this order apply not only to AT&T , but to any

other communications provider who may provide service to the Target Telephone number

during the sixty (60) day period of this order.

        10. The applicant further requests that the Court seal this Application and its Order

because premature disclosure of these items would compromise the success of the investigation,

except that a copy of the Application and the Court's Order may be provided to the FBI, and a

copy of the Order to Service Provider may be provided to AT&T .




                                                  3
Case Case
     3:18-mj-01702-JGM
          3:18-mj-01702-JGM
                        *SEALED*
                             Document
                                 Document
                                      7 Filed
                                           1 04/24/20
                                              Filed 10/25/18
                                                        Page Page
                                                             4 of 44 of 4



   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on January 5, 2009




                                          ASSISTANT UNITED STATES ATTORNEY




                                             4
